DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). Please note that the drawings should show all claimed subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims use different terms for the same structural part. The exterior glass sheet as required by claim 1 is also called “the exterior sheet” 
Claim 2 recites the limitation "the electrically heatable zones" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This limitation suggests that more than one zone has been previously introduced. Because claim 1 recites “at least one electrically heatable zone,” the examiner suggests amending claim 2 to read “at at least one of the at least one electrically heatable zone.”
Claim 10 recites the limitation "the area of the exterior sheet" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

USC § 112(f)
“A claim limitation will be presumed to invoke 35 U.S.C. 112(f) if it meets the following 3-prong analysis: (A) the claim limitations must use the phrase  “means for,” “step for” or a generic placeholder; (B) the  “means for ” or  “step for ” must be modified by functional language; and (C) the phrase  “means for ” or  “step for ” must not be modified by sufficient structure, material, or acts for achieving the specified function,” (MPEP 2181 Section I). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0224855 Legrand in view of US 3,529,074 Lewis.
Regarding claim 1, Legrand teaches a laminated automotive glazing unit (paragraph 0001) comprising:
an exterior glass sheet 3 that is curved and tempered (paragraph 0036), and
a thin glass interior sheet 10 (paragraph 0036) that is also tempered (paragraph 0021), the exterior and interior sheets being joined by a thermoplastic interlayer sheet 6 (paragraph 0036), and 
wherein the glazing unit is configured to receive mechanical moving and fastening means (paragraph 0041) and a portion 4 of the exterior sheet is not covered by the thin interior sheet 
Legrand does not teach the electrically heatable function of the glazing. Lewis teaches a laminated safety glazing (column 1, lines 37-41) including at least one electrically heatable zone comprising: 
i) a substantially transparent, electrically conductive coating layer 16 (column 1, lines 34-37),
ii) spaced busbars 18 adapted to supply electrical voltage across the substantially transparent, electrically conductive coating layer (column 1, lines 37-41, where “busbars,” plural, is disclosed), 
wherein the spaced busbars are placed in the portion of the exterior sheet which is not covered by the thin interior sheet (figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the electrically heatable function of Lewis in the product of Legrand because this allows for heating the glass to prevent fog and ice formation on the outside surface (column 1, lines 37-41). 
Regarding claim 3, Legrand teaches that the outer sheet has a thickness of 2.1 mm (paragraph 0037).
Regarding claims 4 and 5, Legrand teaches that the thin inner sheet has a thickness of 0.4 mm (paragraph 0037).
Regarding claim 6, Legrand teaches that the thin glass interior sheet does not have a significant curvature before the thin glass sheet is joined to the curved outer glass sheet (paragraph 0036).

Regarding claim 8, Legrand teaches that the thin glass interior sheet is coated on its face turned toward the interlayer sheet (paragraph 0030) with a set of functional layers having athermic properties (paragraph 0028, IR reflective).
Regarding claim 9, Legrand teaches that the portion where the sheets do not overlap represents no more than 20% of an area of the exterior sheet (paragraph 0025).
Regarding claim 10, Legrand teaches that portions where the sheets do not overlap represents at least 0.5% of the area of the exterior sheet (paragraph 0026).
Regarding claim 11, Legrand teaches that the outer sheet comprises, in a non-laminated portion, a hole 5 configured to receive means for fastening/moving the glazing unit (paragraph 0041).
Regarding claim 12, Legrand teaches that the glazing unit forms a movable side window (paragraph 0035).
Regarding claim 13, Legrand teaches that the glazing unit is a carrier for additional elements requiring the glazing unit to be machined (paragraph 0025).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0224855 Legrand in view of US 3,529,074 Lewis as applied to claim 1 above, and further in view of US 2015/0181653 Lesmeister et al.
Regarding claim 2, Legrand in view of Lewis teaches the glazing unit. Neither Legrand nor Lewis teaches the path that changes direction. Lesmeister teaches electrically heatable windows for vehicle use (paragraph 0002), where the electrically conductive layer (wires) has a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the wire layer of Lesmeister in the product of Legrand in view of Lewis because this allows for selective heating across the glass to prevent fog and ice formation at desired locations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781